DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species B – claims 2, 9-12 in the reply filed on 8/11/21 is acknowledged.  Claims 1, 3-8 are withdrawn from consideration.  

Claim Objections
Claim 10 is objected to because of the following informalities:  claim 10 recites, in part, “adding to the cooled portion of gaseous combustion…”.  The language lacks antecedent basis.   Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 6113874 A), as evidenced by Sedmak (US 20110111355 A1).
Kobayashi discloses a method of carrying out combustion in a furnace, comprising 
(A) combusting fuel in a furnace to produce gaseous combustion products (col. 2, lines 14-18), 
(B) passing at least a portion of the gaseous combustion products (flue gas) from the furnace, and hydrocarbon fuel (e.g., CH4), into a duct (duct inside the Bed 2/reforming bed, see Figs. 2, 4), 
(C) reacting the gaseous combustion products and the fuel in the duct in an endothermic reaction under conditions effective to form syngas comprising hydrogen and carbon monoxide and to form soot (carbon particles) which is entrained in the syngas (col. 4, lines 26-35; see also Table 1 showing carbon as a product of the cracking reaction), and 
(D) passing said syngas and entrained soot from said duct into said furnace and combusting the syngas in the furnace with one or more oxidant streams injected into said furnace (col. 4, lines 34-39).

Kobayashi does not specifically state that the entrained soot in (D) is passed from the duct and into the furnace; however, a person skilled in the art would understand that some of the soot formed in the reforming bed/duct must flow into the furnace.  Kobayashi discloses that soot (carbon particulates) is deposited in the reforming bed/duct of a regenerative burner (col. 6, lines 42-44).  Kobayashi also discloses that the bed is porous (col. 3, lines 7-14), such that the gases (e.g., flue gases) are able to flow through the bed and into the furnace.  A person skilled in the art would understand that some of the soot must be entrained in the gas, and escape from the bed and into the furnace.  As further evidentiary support, see Sedmak teaching regenerative burners, each having a porous matrix (2.1, 2.2) for passing flue gas therethrough, and where soot entrained in the gas is able to escape out of the porous matrix and into a downstream location (paras. 12, 13). 
Claims 9, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 6113874 A), as evidenced by Sedmak (US 20110111355 A1), and in view of Huber (US 20160122221 A1).
Regarding claim 9, Kobayashi discloses wherein the furnace contains material that contains fine particulate matter (e.g., soot, see rejection of claim 2; see also Huber below) EXCEPT material that upon being heated in the furnace produces fine particulate matter by decrepitation, and the combustion of the syngas and entrained soot in the furnace accelerates the formation of a glassy layer on said material which thereby reduces the fine particulate matter from being entrained into gaseous combustion products in the furnace.  
Kobayashi discloses that the furnace can be used for glass melting (col. 8, lines 13-14), but Kobayashi does not provide specifics of the glass melting process.  However, Huber teaches a glass melting process, wherein the furnace contains material that contains fine particulate matter (para. 44), and the combustion in the furnace accelerates (via heat) the formation of a glassy layer on said material which thereby reduces the fine particulate matter from being entrained into gaseous combustion products in the furnace (para. 44).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Kobayashi wherein the furnace contains material that contains fine particulate matter, and the combustion of the syngas and entrained soot in the furnace accelerates the formation of a glassy layer on said material which thereby reduces the fine particulate matter from being entrained into gaseous combustion products in the furnace.  The motivation to combine is so that the thermally efficiency furnace of Kobayashi can be used for a glass melting process.  
Regarding claim 12, Kobayashi fails to disclose wherein the gaseous combustion products passed from the furnace into the duct contain no soot. However, it has been held that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  See MPEP  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It has been further held that "[a] particular parameter must first be recognized as a result-effective variable, i.e. a variable which achieves a recognized result, before determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  Refer to MPEP §2144.05(II)(B)(quoting In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  
In this case, the soot from the furnace are carbon particulates.  Carbon burns in air/oxygen to form CO/CO2 (Official Notice).  Therefore, the relative amount of carbon in the furnace depends on the amount of air/oxygen available to burn the carbon.  An excess amount of air results in more carbon burned in the furnace, and less soot entering the duct.  
Claims 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 6113874 A), as evidenced by Sedmak (US 20110111355 A1), Sanders Et al. (“Energy-efficient polymeric gas separation membranes for a sustainable future: A review”), Napier (US 3781173 A), and Lothar (US 3651157 A).
Regarding claim 10, Kobayashi discloses/suggests adding to the cooled portion of gaseous combustion products (cooled by Bed 1, see col. 2, lines 24-30), and hydrocarbon fuel (e.g., methane/CH4 in natural gas, see col. 6, lines 29-31), which is passed into the duct (Bed 2), additional material which will form soot in said duct  [natural gas is a mixture of gases, including benzene (see section 4.3 in Sanders as evidentiary support), and benzene would form soot under the temperatures disclosed in col. 4, lines 18-19 and col. 8, lines 48-51 of Kobayashi) (see abstract and col. 3, lines 49-52 of Napier as evidentiary support disclosing a hydrocarbon gas cracking process where benzene is cracked into carbon at temperatures between 900 to 1200 deg. C; see also Lothar in col. 3, lines 53-55 as evidentiary support disclosing where the beginning cracking temperature of benzene is 400 deg. C) ]
Regarding claim 11, Kobayashi discloses comprising adding soot to the cooled portion of gaseous combustion products, and hydrocarbon fuel, which is passed into the duct (see discussion in the rejection of claim 10). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAU/Primary Examiner, Art Unit 3762